Title: To Benjamin Franklin from Watson & Cossoul, 20 May 1781
From: Watson & Cossoul
To: Franklin, Benjamin


Sir
Nantes. 20th. May 1781
We duly rec’d your favr. of the 16th. inst. directed to our E. Watson, and have to acknowledge your Kind attention, & inform your Excellency that our friends Messrs. J. Cottin & fils & Jauge advise us, that they have found the bill in question.
We have the honour to be respectfully Your Excellency’s Very Obedient Servants.
Watson & Cossoul
The Honbl. Benja. Franklin Esqr. Passy
 
Addressed: The Honbl. Benja. Franklin / Esqr. / American Ambassador / at / Passy
Notation: E Watson & Cossoul May 20 1781
